IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40539
                        Conference Calendar



ALEJANDRO LOPEZ,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CV-481
                      --------------------

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Alejandro Lopez, Texas prisoner # 336330, appeals the

district court’s denial of his petition for a writ of habeas

corpus filed under 28 U.S.C. § 2254.    Lopez’s appeal is from the

district court’s resolution of the merits of the claims he raised

in a second, or successive, habeas petition.   A prisoner seeking

to file a successive habeas petition must first obtain leave from

this court to do so.   See 28 U.S.C. § 2244(3)(A).     Because Lopez

did not obtain such permission from this court, the district

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 98-40539
                                   -2-

court was without jurisdiction to entertain the petition.   See

id.   Accordingly, the appellee’s motion to dismiss is GRANTED,

the judgment is VACATED, and the case is REMANDED to the district

court with instructions to dismiss the petition.

      VACATED and REMANDED.